Title: From George Washington to Jeremiah Olney, 12 June 1782
From: Washington, George
To: Olney, Jeremiah


                  
                     Sir
                     Head Quarter 12 June
                           1782
                  
                  It appears that Mr Johnson made an irregular application to
                     Resign and his Commission not being accepted he was guilty of indecent
                     behaviour towards the Sicritary at War and finally broke his Arrest and went
                     off—The Secritary at War is willing to pass over his Conduct towards him, but
                     such a wilfull disobedience and Contempt of Orders as Mr Johnson has been
                     guilty of—besides breaking his Arrest cannot be excused.
                  If Mr Johnson is Sensible of the Impropriety of his Conduct and
                     will immediately Join his Regiment to answer the Charges against him you may
                     release him from his Confinement but if you think that he will pirsist in his
                     contempt of Orders and will not Join you may send him under Guard to his
                     Regiment in Camp. I am.
                  
               